Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 3, 2015

                                     No. 04-15-00064-CV

                       IN THE INTEREST OF K.R.E.T., et al children,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02260
                           Honorable Dick Alcala, Judge Presiding

                                        ORDER
       The reporter’s record for this appeal was due to be filed on February 17, 2015. On
February 26, 2015, this Court issued an order requiring that the reporter’s record be filed on or
before March 9. On February 27, 2015 the court report filed a notice of late record seeking a 30-
day extension. This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. This Court may not grant an extension of
time for more than 10 days. TEX. R. APP. P. 35.3(c).

       It is therefore ORDERED the reporter’s records must be filed in this court no later than
ten days from the date of this order. FURTHER REQUESTS FOR EXTENSIONS OF TIME
TO FILE THE RECORD ARE DISFAVORED.



                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court